                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

GLENNA TAYLOR,                                     )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )        No. 1:18-cv-02114-TAB-JRS
                                                   )
MARION COUNTY SHERIFF’S OFFICE,                    )
CONSOLIDATED CITY OF                               )
INDIANAPOLIS/MARION COUNTY,                        )
DEPUTY LONG (MCSO #633),                           )
SGT. CLARK (MCSO #209),                            )
DEPUTY SHAMBAUGH (MCSO),                           )
and DEPUTY EDWARDS (MCSO #1363),                   )

                            Defendants.

              ORDER GRANTING DEFENDANTS’ REQUEST TO QUASH
                      RULE 30(b)(6) DEPOSITION NOTICE

       The parties appeared at a telephonic status conference on August 2, 2019, to address

Defendants’ request to quash Plaintiff’s Rule 30(b)(6) deposition notice served on Defendants on

July 31, 2019, regarding a deposition scheduled for August 14, 2019. All parties had an

opportunity to be heard. As set forth below and more fully discussed during the conference, the

Court granted Defendants’ request to quash the deposition notice.

       As the Court explained, Plaintiff’s deposition notice is extremely comprehensive. The

Court finds the notice to be, among other things: duplicative, substantially overbroad, and unduly

prejudicial and burdensome to Defendants. The deposition notice contains 29 enumerated topics

and lacks reasonable particularity. Plaintiff has already deposed the four named Defendants in

this matter, as well as and three individuals previously identified by Defendants as maintaining

video evidence at issue in this case. Moreover, Defendants have responded to interrogatories and

previous requests for production. Many of the topics in Plaintiff’s Rule 30(b)(6) deposition
notice appear duplicative of testimony already received and documents Defendants have already

produced. Accordingly, Defendants’ request to quash Plaintiff’s Rule 30(b)(6) deposition notice

is granted. This ruling is without prejudice to Plaintiff’s ability to serve a narrower and more

focused Rule 30(b)(6) deposition notice.

       Accordingly, the Court grants Defendants request to quash Plaintiff’s Rule 30(b)(6)

deposition notice without prejudice.

       SO ORDERED.

       Date: 8/5/2019
                               _______________________________
                                Tim A. Baker
                                United States Magistrate Judge
                                Southern District of Indiana



Distribution:

Tara Lynn Gerber
City of Indianapolis
tara.gerber@indy.gov

Anne Celeste Harrigan
OFFICE OF CORPORATION COUNSEL
anne.harrigan@indy.gov

Harvey Lee Lancaster, Jr.
HENSLEY LEGAL GROUP, PC
hlancaster@hensleylegal.com

Anthony W. Overholt
FROST BROWN TODD LLC (Indianapolis)
aoverholt@fbtlaw.com

Andrew Scheil
OFFICE OF CORPORATION COUNSEL
Andrew.Scheil@indy.gov



                                                 2
